Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a1) as being anticipated by Eisenmann, II et al. (USPN. 6,331,012 B1 – hereinafter Eisenmann et al.).
Eisenmann et al. discloses all of the structural as claimed, a training wheel assembly for mounting on an adult bicycle for assisting a physically disabled rider to ride the adult bicycle, said assembly comprising:
a pair of brackets (figure 9-11), each of said brackets being mountable on opposite sides of a
rear wheel of a bicycle;
a pair of shock absorbers (corresponding structure), each of said shock absorbers being integrated into a respective one of said brackets such that each of said brackets is compressible and expandable; and
a pair of rollers (14), each of said rollers being rotatably coupled to a respective one of said brackets wherein each of said rollers is configured to roll along a support surface when the bicycle is ridden, each of said rollers being positioned on opposite sides of the bicycle wherein each of said rollers is configured to inhibit the bicycle from tipping thereby assisting a physically disabled user with riding the bicycle, each of said shock absorbers facilitating each of said rollers to move upwardly and downwardly on the support surface wherein each of said shock absorbers is configured to enhance comfort for the physically disabled user.

	In re claim 3, Eisenmann et al. discloses said upper section has a plurality of apertures (26) each extending therethrough, said apertures being spaced apart from each other and being distributed between said middle section and said first end, a respective one of said apertures receiving an axle of the rear wheel of the bicycle having said first portion extending downwardly from the axle.

Allowable Subject Matter
         Claims 4-6 would be allowed if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  
Claim 7 would be allowed if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a), set forth in this Office action

	

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter: the prior art fails to disclose or render obvious each of said brackets includes a second portion having an upper end and a lower end as recited in claims 4 and 7.

Conclusion
         The prior art made of record by the Examiner and not relied upon is considered pertinent to applicant's disclosure and are cited of interest. 
         Any inquiry concerning this communication or earlier communication from the examiner should be directed to Anthony H. Winner whose telephone number is (571) 272-6654.  The examiner can normally be reached on Monday-Friday from 10:00 am to 6:30 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Minnah Seoh, can be reached at (571) 270-7778.  The fax phone number for the organization where this application or proceeding is (571) 273-8300. 
         Information regarding the status of an application may be obtained from the Patent Application Information-Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TONY H WINNER/              Primary Examiner, Art Unit 3611